Name: Commission Regulation (EEC) No 3733/92 of 22 December 1992 amending Regulation (EEC) No 1624/76 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feeding stuffs in the territory of another Member State
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity;  agricultural policy
 Date Published: nan

 Avis juridique important|31992R3733Commission Regulation (EEC) No 3733/92 of 22 December 1992 amending Regulation (EEC) No 1624/76 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feeding stuffs in the territory of another Member State Official Journal L 380 , 24/12/1992 P. 0017 - 0018 Finnish special edition: Chapter 3 Volume 47 P. 0025 Swedish special edition: Chapter 3 Volume 47 P. 0025 COMMISSION REGULATION (EEC) No 3733/92 of 22 December 1992 amending Regulation (EEC) No 1624/76 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feeding stuffs in the territory of another Member StateTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 2071/92 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 1624/76 of 2 July 1976 (3), as last amended by Regulation (EEC) No 3183/86 (4) provides for a control system ensuring that skimmed-milk powder sent from another State is not diverted from its intended destination; whereas, as part of the abolition of controls and formalities at the Community's internal borders, these arrangements should be revised; Whereas, in addition, the said Regulation should be adapted to bring it into line, as from 1 January 1993, with Commission Regulation (EEC) No 3566/92 of 8 December 1992 on the documents to be used to apply the Community measures entailing controls on the use and/or destination of goods (5); whereas it is also appropriate to bring certain references to other Regulations into line; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1624/76 is hereby amended as follows: 1. In Article 1, 'Regulation (EEC) No 990/72' is replaced by 'Regulation (EEC) No 1725/79'. 2. In Article 2: (a) point (c) (1) is replaced by the following: '(c) where proof is furnished that the skimmed-milk powder has been subjected to a control by the competent authority designated by the Member State of destination; such control shall include the provision of a security equal to the amount of aid, plus 10 %, for skimmed-milk powder with a moisture content not exceeding 5 %, applicable on the date of the stamp in section A of the T 5 control copy referred to in Article 2 of Regulation (EEC) No 3566/92. The security shall be provided by the importer established in the Member State of destination.'; (b) paragraph 2 is replaced by the following: '2. Proof of control by the Member State of destination and lodging of the security referred to in (1) may be provided only by production of the T 5 control copy referred to in Article 2 of Regulation (EEC) No 3566/92. Section 104 shall indicate one of the following: - destinada a ser sometida a control y a ser objeto de la constituciÃ ³n de una fianza [Reglamento (CEE) no 1624/76] - bestemt til at blive sat under kontrol mod sikkerhedsstillelse [forordning (EOEF) nr. 1624/76] - unter Kontrolle zu stellen gegen Stellung einer Kaution [Verordnung (EWG) Nr. 1624/76] - proorizomeno na tethei ypo elencho kai na apotelesei to antikeimeno tis systaseos mias engyiseos [Kanonismos (EOK) arith. 1624/76] - to be placed under control and to be subject to a security [Regulation (EEC) No 1624/76] - destinÃ © Ã Ã ªtre mis sous contrÃ ´le et Ã faire l'objet de la constitution d'une caution [rÃ ¨glement (CEE) no 1624/76] - da sottoporre a controllo e destinato a fare l'oggetto della costituzione di una cauzione [regolamento (CEE) n. 1624/76] - onder controle te plaatsen met zekerheidstelling [Verordening (EEG) nr. 1624/76] - destinada a ser submetida a controlo e ser objecto da constituiÃ §ao de uma cauÃ §ao [Regulamento (CEE) no 1624/76]. Section 106 shall indicate the net weight of the skimmed-milk powder where the latter is not exported in an unaltered state'; (c) in paragraph 3, 'the customs office of destination' is replaced by 'the competent authority of the Member State of destination'; (d) in paragraph 4, 'the customs office of departure' is replaced by 'the competent authority of the exporting Member State'; (e) in paragraph 5, 'of the date of clearance through customs for consumption' is replaced by 'of the date of the stamp in section A of the T 5 control copy'. 3. In Article 4 (1), 'from the customs office' is replaced by 'from the competent authority'. 4. In Article 5 (1), 'the day on which customs formalities for export to the Member State of destination were completed' and 'the day on which customs export formalities were completed' are replaced by 'the date of the stamp in section A of the T 5 control copy'. 5. In Article 8: (a) in paragraph 1, 'the day the customs formalities for export to the Member State of destination' is replaced by 'on the date of the stamp in section A of the T 5 control copy'. (b) in paragraph 2, 'Regulation (EEC) No 990/72' is replaced by 'Regulation (EEC) No 1725/79'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to the quantities of skimmed milk powder for which the T 5 control copy is stamped after its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 215, 30. 7. 1992, p. 64. (3) OJ No L 180, 6. 7. 1976, p. 9. (4) OJ No L 297, 21. 10. 1986, p. 9. (5) OJ No L 362, 11. 12. 1992, p. 11.